Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/809304
    
        
            
                                
            
        
    

Parent DataNo Parent DataChild DataNo Child Data

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim language includes a conditional statement “if” which requires alternative statement to fulfill the claim invention.  The alternative statement was missing from the claim language which renders indefinite.
	Dependent claims 2-14 are rejected under the same reason as to claim 1.

Allowable Subject Matter
4.	Claims 1-14 will be allowed when applicant(s) has overcome the 112 2nd paragraph rejection.
	Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, cited reference(s) Meyer alone or in combination fail to teach or suggest “receiving a new transaction set from a source of transactional data; comparing the new transaction set to a plurality of transaction sets represented in a Compressed Frequent Item Set (CFIS), wherein the CFIS maintains a count for each transaction set represented in the CFIS, wherein the count represents a number of times that the corresponding transaction set in the CFIS has been encountered; when the new transaction set matches a transaction set represented in the CFIS, incrementing the count for the matching transaction set in the CFIS; when the new transaction set does not match any transaction sets represented in the CFIS, adding the new transaction set to the CFIS; and determining whether there are intersections between two or more events of the new transaction set and the events of the plurality of transaction sets represented in the CFIS, and if so, incrementing the count for the transaction sets in the CFIS that intersect with two or more of the events of the new transaction set.”
Claims 2-14 are allowed under the same reason as to claim 1.

As to claim 15, cited reference(s) Meyer alone or in combination fail to teach or suggest “receiving a series of new transaction sets from a source of transactional data; using the series of new transaction sets to train a Compressed Frequent Item Set (CFIS) that includes a series of Frequent Item Sets (FIS); receiving from a user a particular Item Set to search the CFIS for; finding an FIS that includes the particular Item Set as a subset thereof; calculating a support value for a relationship between the particular Item Set and the FIS that includes the particular Item Set as a subset thereof; and calculating a confidence value for the relationship between the particular Item Set and the FIS that includes the particular Item Set as a subset thereof.”


As to claim 18, cited reference(s) Meyer alone or in combination fail to teach or suggest “receiving a series of new transaction sets from a Building Information Model (BIM) or a Building Management System (BMS); using the series of new transaction sets to train a Compressed Frequent Item Set (CFIS) that includes a series of Frequent Item Sets (FIS); receiving from a user a particular Item Set to search the CFIS for; finding an FIS that includes the particular Item Set as a subset thereof; and calculating a support value for a relationship between the particular Item Set and the FIS that includes the particular Item Set as a subset thereof.”
Claims 19-20 are allowed under the same reason as to claim 18.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154